Name: Commission Directive 2007/71/EC of 13 December 2007 amending Annex II of Directive 2000/59/EC of the European Parliament and the Council on port reception facilities for ship-generated waste and cargo residues (Text with EEA relevance)
 Type: Directive
 Subject Matter: maritime and inland waterway transport;  deterioration of the environment;  environmental policy
 Date Published: 2007-12-14

 14.12.2007 EN Official Journal of the European Union L 329/33 COMMISSION DIRECTIVE 2007/71/EC of 13 December 2007 amending Annex II of Directive 2000/59/EC of the European Parliament and the Council on port reception facilities for ship-generated waste and cargo residues (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/59/EC of the European Parliament and the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (1), and in particular Article 15 thereof, Whereas: (1) Annex IV to Marpol 73/78 on the prevention of pollution by sewage from ships entered into force on 27 September 2003 and its revised version entered into force on 1 August 2005. (2) Article 16 of Directive 2000/59/EC provides that the implementation of the Directive as regards sewage will be suspended for 12 months after the entry into force of Annex IV to Marpol. (3) The master of a ship bound for a port located in the Community has an obligation under Article 6 of Directive 2000/59/EC to complete the form in Annex II of the Directive and notify the information to the authority or body designated for this purpose by the Member States in which the port is located. (4) Annex II does not refer to sewage and therefore should be amended to include sewage as an additional type of waste to be notified before entry into the port. The provisions of the Directive as regards sewage should be seen in connection with Marpol Annex IV Regulations which provide, under specific conditions, for the possibility to discharge sewage at sea. This should apply without prejudice to more stringent delivery requirements for ships adopted in accordance with international law. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships set up by Regulation (EC) No 2099/2002 of the European Parliament and the Council (2), HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II of Directive 2000/59/EC is replaced by the text in the Annex to this Directive. Article 2 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 15 June 2009 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 December 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 332, 28.12.2000, p. 81. Directive as amended by Directive 2002/84/EC (OJ L 324, 29.11.2002, p. 53). (2) OJ L 324, 29.11.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 93/2007 (OJ L 22, 31.1.2007, p. 12). ANNEX INFORMATION TO BE NOTIFIED BEFORE ENTRY INTO THE PORT OF (Port of destination as referred to in Article 6 of Directive 2000/59/EC) 1. Name, call sign and, where appropriate, IMO identification number of the ship: 2. Flag State: 3. Estimated time of arrival (ETA): 4. Estimated time of departure (ETD): 5. Previous port call: 6. Next port of call: 7. Last port and date when ship-generated waste was delivered: 8. Are you delivering (tick appropriate box): all Ã¯   some Ã¯   none Ã¯   of your waste into a port reception facilities? 9. Type and amount of waste and residues to be delivered and/or remaining on board, and percentage of maximum storage capacity: If delivering all waste, complete second column as appropriate. If delivering some or no waste, complete all columns. Type Waste to be delivered m3 Maximum dedicated storage capacity m3 Amount of waste retained on board m3 Port at which remaining waste will be delivered Estimated amount of waste to be generated between notification and next port of call m3 Waste oils Sludge Bilge water Others (specify) Garbage Food waste Plastic Other Sewage (1) Cargo-associated waste (2) (specify) Cargo residues (2) (specify) Notes 1. This information may be used for port State control and other inspection purposes. 2. Member States will determine which bodies will receive copies of this notification. 3. This form is to be completed unless the ship is covered by an exemption in accordance with Article 9 of Directive 2000/59/EC. I confirm that:  the above details are accurate and correct, and  there is sufficient dedicated onboard capacity to store all waste generated between notification and the next port at which waste will be delivered. Date ¦ Time ¦ Signature ¦ (1) Sewage may be discharged at sea in accordance with Regulation 11 of Annex IV of Marpol 73/78. The corresponding boxes do not need to be completed if it is the intention to make an authorised discharge at sea. (2) May be estimates.